HENDRICK, J.
Under the view most favorable to the plaintiff, the bailment was a conditional one, conditional on the plaintiff’s settlement with his creditors. His right to possession could begin only with his fulfillment of the condition precedent, the settlement of his debts. The evidence shows that no such settlement was carried out, at least as to the defendants and one other creditor, and the plaintiff could not recover in conversion. The complaint should have been dismissed.
Judgment reversed and new trial ordered, with costs to appellants to abide the event. All concur.